Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12, at line 7 repeats “a propagation surface,” already recited at line 3, suggesting that they refer to different structural elements, and therefore rendering the claim unclear. The second occurrence should evidently instead be “the propagation surface.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 6, 9, 11-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,539,770 to Wallace.
	Referring to Figure 3 and 2:8-29 (“column:lines”), Wallace discloses the heating device and method of independent claims 1 and 12 substantially as claimed, including an emitter 3 of thermal radiation, a radiating plate 2 defining a propagation surface (exterior side of 2) designed to face an object to be heated, and an absorption surface (interior side of 2) for adsorbing thermal radiation from emitter 3; a base body (1a, 5a, 5b, 16b) placed on the opposite side of the radiating plate 2 with respect to emitter 3;
a thermally insulated 16b reflective surface 50 which faces the absorption surface (interior side of 2); the radiating plate 2 heated by thermal radiation emitted by emitter 3 and reflected by reflective surface 5a, to heat said object.

As recited in claims 2, 4, 13 and 15, the propagation surface (exterior side of 2) of Wallace “has an emissivity of at least 0.8” (13:32-44), and therefore, because the emissivity and absorption coefficients are equal at equilibrium, the absorption coefficient is also “at least 0.8.”
As recited in claims 6 and 17, the base body (1a, 5a, 5b, 16b) and radiating plate 2 of Wallace define a “box-like body delimiting a housing for said emitter” 3 (Fig. 3).
As recited in claim 9, Wallace discloses “a thermally insulating surface [16b] opposite… reflective surface” 5b (Fig. 3).
Claim Rejections - 35 USC § 103
Claims 3, 5, 7, 8, 10, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace.
While Wallace does not expressly discuss a white propagation surface (exterior side of 2) or a black absorption surface (interior side of 2) as recited in claims 3, 5, 14 and 16, Wallace does suggest “dark colored porcelain,” leading immediately to a black absorption surface, an obvious choice to maximize absorption. And the choice of a white propagation surface has minimal influence on the intensity of emitted radiant energy, but might be desired, and thus obvious, to afford enhanced visibility of heated object detail.
As recited in claims 7 and 18, thermally insulating the entire closed housing of Wallace, excepting just the emitting “propagation surface” (exterior side of 2), would have been obvious and conventional means to conserve heat energy.
A reflection coefficient of at least 0.8 for reflective surface (5a, 5b), as in claim 8, would have been obvious because efficient heating requires it. 
As in claims 10 and 11, Wallace discloses “a thermally insulating inner chamber” [between 5b and 16b] since it is insulated by layer 16b on the side nearest the emitter (heater) 3, and is also insulated by the air contained therein, and the reflective inner surface 5b of insulating surface 1a; further insulation on surface 1a would have been obvious to maximize heating efficiency. Filling the chamber between cover 1a and reflector 5a with “thermally insulating material,” as recited in claim 11, would readily accomplish this.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	9/29/22